Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-11, 12-13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angelmahr (WO2020/064084).
Regarding claim 1, Angelmahr shows in Figs.1 and 3-4 the following elements of applicant’s claim: a light source (2) configured to emit light; and a light detector (3) configured to receive the light emitted by the light source, wherein the light detector is laterally offset from the light source (Figs.1 and 4).
Regarding claims 2-3, the limitations therein are disclosed in page 2, line 14-page 3, line 2 of Angelmahr.
Regarding claims 5-6, the limitations therein are disclosed in page 12, lines 27-32 of Angelmahr.
Regarding claims 7, 9-11 and 13, the limitations therein are shown in Figs.1 and 3-4 of Angelmahr.
Regarding claim 14, the limitations therein are disclosed in page 9, lines 26-35 of Angelmahr.
Regarding claim 17, the limitation therein is shown in Fig.4 of Angelmahr.
Regarding claim 18, Angelmahr shows in Figs.1 and 3-4 the following elements of applicant’s claim: a light source (2) configured to emit light; a light detector (3) configured to receive the light emitted by the light source; and a photonic integrated circuit (Figs.3-4) configured to convey the emitted light from the light source to the light detector.
Regarding claim 19, the limitation therein is shown in Fig.1 of Angelmahr.
Regarding claim 20, Angelmahr shows in Figs.1 and 3-4 the following elements of applicant’s claim: generating a first beam of light using a first emitter, the first beam of light comprising a first wavelength (Fig.3; 251, blue light); generating a second beam of light using a second emitter, the second beam of light comprising a second wavelength (252, red light); merging the first beam of light with the second beam of light to form a combined beam of light (Fig.3; RGB light is combined in the optical fiber 4a); and directing the combined beam of light to a light detector laterally offset from the first emitter and the second emitter (Figs.1 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelmahr.
Regarding claims 4, 12, 15 and 16, the specific optical element and the specific photonic integrated circuit utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 8, the specific configuration utilized for photovoltaic cells and light emitters would be an obvious design choice to one of ordinary skill in the art depending on the needs of particular application and involving only routine skill in the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Landig et al (US 2022/0103063) is cited for disclosing a high voltage optical transformer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878